Citation Nr: 1509350	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-34 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the character of the Veteran's discharge is a bar to the receipt of Department of Veterans Affairs (VA) pension benefits.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is Veteran who had a period of honorable service from December 1986 to June 22, 1989.  He received an other than honorable discharge for service from June 23, 1989 to January 1993.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in September 2013, but failed to report for it.  The Board, accordingly, considers the hearing request to be withdrawn.

By letter dated November 2010, the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) informed the Veteran that his claim for nonservice-connected pension benefits was denied.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The Veteran had active, honorable service from December 4, 1986, through June 22, 1989.

2.  He received a discharge under other than honorable conditions for service from June 23, 1989, through January 5, 1993.  

3.  Considering the length and character of the appellant's service exclusive of the period of prolonged AWOL, his reasons for going AWOL, and the lack of a valid legal defense for the absence, no compelling circumstances existed to warrant the prolonged unauthorized absence.
 
4.  VA pension benefits are barred as a matter of law. 



CONCLUSION OF LAW

The character of the appellant's discharge from service for the period from June 23, 1989, through January 5, 1993, is a bar to VA pension benefits.  38 U.S.C.A. § 101(e) (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA sent timely VCAA notice in January 2009 which informed him that his character of discharge needed to be deemed other than "dishonorable" in order for him to be eligible for VA benefits.  A copy of 38 C.F.R. § 3.12 (the regulation pertaining to character of discharge) was provided to him, and he was advised to provide evidence as to the circumstances surrounding his discharge, why he thinks his service was honorable, and any supporting evidence for his claim.  The Board finds such notification is adequate, and further, it has not been alleged otherwise by the Veteran.

VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  The record includes service personnel records, as well as post-service records regarding the Veteran's attempts to obtain an upgrade to his discharge.  The appellant was provided with a meaningful opportunity to participate in the claims process and was an active participant in the claims process, providing evidence and argument in support of his claim.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Personnel records indicate the appellant was absent from his unit from October 21, 1991 to November 18, 1991.  

An October 1992 memorandum signed by the appellant and his defense counsel states that he was voluntarily requesting discharge for the good of the service due to his being charged with being absent without official leave (AWOL) for the period from January 15, 1992, through October 22, 1992.  It acknowledged that he was aware that the charge authorized the imposition of a bad conduct or dishonorable discharge.  The appellant indicated he made the request of his own free will, had not been subject to coercion, had been advised of the implications attached to his request, and that he had consulted with counsel.  

The Appellant's discharge certificate shows he was discharged under other than honorable conditions.  It was indicated he was discharged for the good of the service-in lieu of court-martial.  

During a hearing at the RO in March 2009, the Veteran testified that he went AWOL because his then-wife was pregnant with his son, and there was a threat of divorce.  He stated she "could hardly get around."  He also asserted he turned himself in.

A July 2009 administrative decision noted the Veteran's discharge for the period from December 4, 1986, through June 22, 1989 was honorable and not a bar to VA benefits, but the period of service from June 23, 1989, through January 5, 1993 was issued under conditions that precluded entitlement to VA benefits.  

The Veteran submitted a claim for pension benefits in 2010.

In December 2011, the Army Board for Correction of Military Records informed the Veteran that his application was denied.  It was noted that the Veteran's request for discharge was approved by the appropriate separation authority.  It was also noted the Veteran had received an Article 15 for being AWOL from October to November 1991.  It was further indicated that the Army Discharge Review Board denied the Veteran's request for an upgrade of his discharge in March 2003.  

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997); see also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  Determinations as to honorable service will be made by the service departments and the findings shall be binding on the Department of Veterans Affairs.  38 C.F.R. § 3.14(d).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The provisions of 38 C.F.R. § 3.12 set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).

Generally, if a person receives a discharge under other than honorable conditions that was issued for a period of absence without official leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits. 38 C.F.R. § 3.12(c)(6) (2012).  The discharge will not serve as a bar if there are compelling circumstances to warrant the prolonged absence.  Id.

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Id.

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct).  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge of Under Other Than Honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a)

The United States Court of Appeals for Veterans Claims has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

The law authorizes the payment of a nonservice-connected disability pension to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if, among other things, a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran's DD Form 214 documents that he was discharged under other than honorable conditions.  The narrative reason for the separation was for the good of the service - in lieu of court martial.  

The Board finds that the length and character of the Appellant's service exclusive of the period of prolonged AWOL cannot be characterized as honest, faithful, and meritorious and of benefit to the Nation.  Exclusive of the period of AWOL, the Veteran served for less than 5 years and that period of service includes an Article 15 for another period of AWOL from October 21, 1991, to November 18, 1991.  

Further, his reason for going AWOL from January 15, 1992, through October 22, 1992 due to his wife's difficulty getting around during her pregnancy, the "threat of divorce," and a death in the family.  However, he also indicated that the military was planning to send him "back to Korea."  The Board finds that these circumstances do not amount to the type of compelling circumstances to warrant the prolonged absence (approximately 288 days).  The Board has considered that the Veteran was approximately 23 years old at the time and that he has reported that his child was born in June 1992.  Thus, he was AWOL for a period of 5 months prior to his wife's delivery of their child and then continued to remain AWOL for almost another four months after the child was born.  Further, it is clear from his March 2009 hearing testimony that his orders would have required him to return to Korea, which was not his preference.  For these reasons, the weight of the evidence does not establish compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  

The Appellant's discharge, considered to be under "other than honorable conditions" was issued as a result of being AWOL for a continuous period of at least 180 days and in lieu of a court-martial.  Since there is no evidence to suggest that the Appellant was insane at the time of his period of AWOL from January 15, 1992, through October 22, 1992 and the weight of the evidence does not establish compelling circumstances that would service as a basis for concluding a bar to benefits should not be imposed, his character of discharge must be considered a bar to the payment of VA benefits.  38 C.F.R. § 3.12(c)(6).  Accordingly, the Board finds the Veteran is not entitled to VA pension benefits for his wartime period of service.  The Board also notes that the period of service from December 4, 1986, through June 22, 1989, while honorable, was not during a period of war and, accordingly, is not a basis for entitlement to pension benefits.


ORDER

Since the character of the Veteran's discharge is a bar to the receipt of VA pension benefits, the appeal is denied.



____________________________________________
M.C GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


